               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Jerrald Anthony Folks,                )     C/A No.: 1:21-105-MGL-SVH
                                      )
                  Plaintiff,          )
                                      )
      v.                              )
                                      )
Sgt. Ellison; Captain Bill Reeves;    )                ORDER
Christopher Deloach; Officer          )
Hanson; Brandy Galloway; Sara         )
Ledbetter; Captain Nick Gallum;       )
Investigator Savannah Williams;       )
and Captain Sawyer,                   )
                                      )
                  Defendants.         )
                                      )

     Jerrald Anthony Folks (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this amended complaint pursuant to 42 U.S.C. § 1983 against

Sgt. Ellison, Captain Bill Reeves, Christopher Deloach, Officer Hanson,

Brandy Galloway, Sara Ledbetter, Captain Nick Gallum, Investigator

Savannah Williams, and Captain Sawyer (collectively “Defendants”).

     This matter comes before the court on Plaintiff’s motion to produce and

motion for discovery. [ECF nos. 33, 38]. These motions are denied without

prejudice as premature, as no scheduling order authorizing discovery has been

entered in this case. The court directs the Clerk to issue a scheduling order.

Pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure,

interrogatories and requests for production should be served on counsel and

                                     1
need not be filed with the court. Plaintiff is advised to consult the Federal Rules

of Civil Procedure for guidance in conducting discovery.

      On review of this case, the court notes that although summonses have

been returned indicating defendants Ellison and Hanson have been served,

they have not made an appearance in this action. 1 [ECF Nos. 19, 25]. A review

of the summonses creates some questions as to whether service was proper. In

an effort to determine whether service has been or can be perfected, the court

directs the clerk to mail a copy of this order to the address listed on the service

documents for Ellison and Hanson. In addition, counsel for defendants are

requested to inquire with their clients as to whether the insurance reserve fund

has notice of a need for coverage as to these defendants and file a response by

July 23, 2021.

      IT IS SO ORDERED.


July 9, 2021                                Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




1Plaintiff has filed a motion styled as a motion for summary judgment, but
appears to be a motion for a default judgment. [ECF No. 37].
                                        2
